Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31st, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 13 recites the phrase “does not include a curable resin”, but the present specification does not explicitly recite this phrase, nor does the present specification recite an equivalent. The present specification notes the formation of the precursor layer via curing a curable resin. The limitation of present claim 13, therefore, is inconsistent with the present specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the phrase “the precursor layer is in a sheet form rather than in a paste form”. It is not clear what structure is intended from to the inclusion of the term “form” in both “sheet form” and “paste form”. The term “form” suggests that a “sheet” itself is not recited (i.e., an object in sheet form, rather than a sheet), and that a “paste” itself is not excluded (i.e., a paste form, as opposed to a paste). Furthermore, the present specification provides neither definitions nor discussion for the phrases “sheet form” and “paste form”. The issue is further compounded by the fact that “sheet” and “paste”, as best understood by a person in the art, are not mutually exclusive terms. It is possible to create a sheet of paste. The present specification appears to discuss “sheet” and “paste” as if they are 
Claims 2-14 are rejected as indefinite due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al (US 2014/0231983 A1) in view of Kuramoto et al (US 2010/0186999 A1).
With regards to claims 1 and 11-12, Sugo discloses a film adhesive sheet which is capable of bonding a semiconductor chip to an adherend layer when heated (i.e., a thermal bonding sheet comprising a precursor layer) (Sugo: abstract; para. [0012] and [0109]). Of particular interest, Sugo discloses Examples 3-1 and 5-1, which each have a thickness of 5 microns (Sugo: Tables 1 and 2, see “Thickness of Adhesive (um)”) and a protrusion distance (i.e., nonuniformity in thickness of the resin sheet) of 1 micron for Example 3-1 and 0 microns for Example 5-1 (Sugo: para. [0005], [0016], and [0139]; Tables 1 and 2, see “Evaluation of Protrusion (um)”). Based on the average thickness of 5 microns and the thickness deviation of 1 micron in Example 3-1, a difference between maximum and minimum thickness of 20% is seen (i.e., max thickness / min thickness = (5 + 1) / 5 = 6 / 5 = 1.2, or that the max thickness is 120% of the min thickness, which is a thickness difference of +20%). As no discernible deviation in thickness was measured in Example 5-1, the difference in maximum versus Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]).
Sugo does not appear to expressly disclose or teach the inclusion of a low boiling-point binder selected from the group consisting of monohydric alcohols, polyhydric alcohols, and ethers. In the interest of clarity, it is noted that the phrase “low-boiling point” denotes a binder which is liquid at 23⁰C as determined via viscosity measurement at a condition of 100,000 Pa·sec or less.
However, Sugo acknowledges that the solvents incorporated into the adhesive layer are “not especially limited,” and therefore, one of ordinary skill would consider other solvents, including solvents in the form of monohydric alcohols, polyhydric alcohols, and ethers, to be within the purview of Sugo (Sugo: para. [0064]).
Kuramoto discloses a method of producing a sintered material which is similar in construction to that of Sugo, in that it comprises metal nanoparticles, such that the metal nanoparticles are fused via sintering to produce an adhesive layer capable of bonding a semiconductor element (Kuramoto: abstract; para. [0027], [0065], and [0095]). With respect to the adhesive layer, Kuramoto teaches the incorporation of a lower alcohol, the most notable examples of which include pentanol, hexanol, and Kuramoto: para. [0059]). Kuramoto uses lower alcohols as solvents for the adhesive layer, as the lower alcohols reduce the amount of residue formed during sintering compared to other solvents (Kuramoto: para. [0059]). Additionally, the lower alcohols of Kuramoto result in less shrinkage of the adhesive due to sintering, thereby improving the adhesion of the adhesive (Kuramoto: para. [0083]). Sugo and Kuramoto are considered analogous art in that they related to the same field of endeavor of semiconductor components comprising sintered adhesives formed by the fusion of metal particles. One of ordinary skill in the art would have found it obvious to have incorporated the lower alcohol of Kuramoto, in order to provide reduced residue formation and increased adhesion (Kuramoto: para. [0059] and [0083]). Furthermore, one of ordinary skill would have selected one or more of pentanol, hexanol, and ethylene glycol, as Kuramoto lists these lower alcohols among a finite number of identified alcohols (i.e., selection of pentanol, hexanol, or ethylene glycol would have been “obvious to try”). However, in addition to the foregoing, it is noted that Kuramoto teaches selection of a particular solvent based on the desired viscosity, which is the same reason as Applicant’s for the selection of the claimed alcohols (Kuramoto: para. [0063]). That Kuramoto identifies Applicant’s specific alcohols for the same purpose would indicate that the results of using the claimed alcohol species would have been known to a person of ordinary skill.
With additional respect to claim 1, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo, in combination with the teachings of Kuramoto, teach a film adhesive sheet which is substantially identical in composition and method of making to the films of the claimed invention. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, although Sugo expressly discloses the presently claimed features, it is worth noting that the facts of record corroborate the existence of the claimed features, and furthermore such features (i.e., the sintering capabilities and thickness deviation) are presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.

With regards to claim 2, the precursor layer has an average thickness of 5 microns, and a protrusion of either 1 micron or 0 microns (Sugo: Tables 1 and 2). It is noted that since the maximum protrusion height is below the claimed Sa range of 2 microns, it would have been impossible for the films to have a roughness of above 2 microns (i.e., if there are no protrusions, or a maximum protrusion height of only 1 micron, heights above 1 micron are not present, and therefore no protrusions are tall enough to render a roughness of above 2 microns capable of existing). With respect to the limitation “measured in a field of view of 200 um x 200 um by a confocal microscope,” it is noted that the method of measuring a given property does not impart patentability, as it is not tied to a particular structural feature (i.e., the method of measuring does not change the structure of the claimed invention). Furthermore, because Sugo discloses a protrusion height and thickness within the claimed range, it is not seen how the film of Sugo would not obtain the claimed measurements if measured in a field of view of 200 um x 200 um using a confocal microscope.
With regards to claim 3, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 4, the film of Sugo includes EOCN-1020-4 Epoxy resin, which is solid at 25C (Sugo: para. [0120]). It is noted that a material which is a solid at a given temperature remains solid at a Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 5, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 6, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 7, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 9, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 10, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 13, since the material of Sugo is formed by curing an adhesive, it flows that the final product does not contain a curable adhesive (i.e., as the adhesive has already been cured) (see above discussion).


Response to Arguments
Applicant’s arguments, filed August 31st, 2021, have been considered, but they are not found persuasive.
Applicant argues that Sugo teaches away from using an electrically conductive resin paste, and teaching instead the use of a film adhesive. This argument is not found persuasive as it is not commensurate in scope with the present claims. As is best understood, the present claims are directed to a precursor layer as a sheet. Whether or not Sugo teaches away from a paste does not have any particular bearing on whether or not it meets the claims. Furthermore, as is best understood, a film adhesive is a sheet, and therefore Sugo meets the presently claimed limitation of a precursor sheet.
Applicant argues “it will be appreciated that all of the claims of Sugo are directed to a film adhesive instead of a conductive paste”, but this argument is not found persuasive as the claims are directed to a sheet, which encompasses film adhesives. However, Applicant further construes Sugo as disparaging a paste. Applicant appears to argue that Sugo reciting a film adhesive in its claims disparages the selection of a paste. This argument is not found persuasive as the disclosure of specific embodiments does not amount to a teaching away.
Applicant argues that support is present for the subject matter of present claim 13, since the present specification does not teach or suggest a curable resin. This argument is not found persuasive as the mere absence of a recitation of a feature does not provide support for negative limitations directed to that feature. The present specification does not provide any indication that the absence of a curable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783